EXHIBIT 6
                Science.
  3NI           Applied to Life."'




3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeiting Reporting




Have a concern to report related to Fraud, Price Gouging or Counterfeit product? Fill out form below
At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit activity that is unfortunately occurring in connection with COVID-19. 3M will not
tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-parties that seek to take advantage of this crisis . We are working with law enforcement
authorities around the world- including, in the U.S., the U.S. Attorney General, State Attorneys General, and local authorities.




COVID-19 Fraud

Please complete as much of the information requested below as possible. Fields marked with an asterisk are required. Once you submit this report, you will receive an email notification
that 3M has received the report. We request that you reply to that email and attach any copies of invoices, contracts, pictures of product and any other relevant documentation that can
help us to investigate the situation.



Requestor Information

First Name*



Last Name*



Company Name



Email/Business Email Address*



Phone/Business Phone Number*



Government Agency Name (if applicable)



Country/Region*
 United States


Account Type*
 Select One




Alleged Solicitor/Seller Information
Please provide as much information as possible.


Seller First Name
Seller Last Name



Seller Company



Seller Email



Seller Phone



Seller's Website




Fraud Product Details

Product 1*
 Select One


Product 1 Price



Product 1 3M SKU



Product 1 Quantity



Product 2
 Select One


Product 2 Price



Product 2 3M SKU



Product 2 Quantity



Product 3
 Select One


Product 3 Price



Product 3 3M SKU



Product 3 Quantity



How did the interaction take place?*
 Select One


Interaction URL
Product Fraud Details*

Provide as much detail about the interaction as possible including how you first contacted the seller and what information did the seller provide you regarding the product




3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in accordance with our Privacy Policy. In order to investigate and prosecute
fraud, price gouging and fraudulent activity, 3M may voluntarily share information with law enforcement agencies around the world . If 3M elects to share personal information with law
enforcement agencies, 3M will have no control over that personal information.

Please be aware that the information you supply about yourself, or any aspect of 3M's operations may result in actions or decisions that may affect others. We ask you to provide only
information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting information in good faith, even if it turns out to be inaccurate. However, if you
knowingly provide false or misleading information, it may result in disciplinary or judicial action .

Submit




                                                                                                                                              The brands listed above are trademarks of 3M .
